Citation Nr: 0002048	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss.

2.  Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy, right foot.

3.  Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1984 to March 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which (in part) granted 
service connection for tinnitus, bilateral testicular cancer, 
peripheral neuropathy of the left and right foot, and 
bilateral sensorineural hearing loss.  In December 1997 the 
veteran expressed disagreement with the ratings assigned for 
his hearing loss and peripheral neuropathy.  A statement of 
the case was issued in January 1998, and the veteran's 
substantive appeal was received in February 1998.  A February 
1999 hearing officer's decision increased the rating for the 
veteran's peripheral neuropathy of the left and right foot to 
40 percent, effective from March 28, 1997 (the day after the 
veteran's discharge from service). 

The Board notes that the September 1997 rating decision 
granted the veteran service connection for bilateral 
testicular cancer with bilateral orchiectomy, and assigned a 
rating of 100 percent effective March 28, 1997, and a 30 
percent evaluation effective August 1, 1997.  The veteran 
expressed disagreement with the assigned ratings for his 
service-connected bilateral testicular cancer with bilateral 
orchiectomy, and the veteran also completed an appeal as to 
this issue.  However, this issue was withdrawn from appellate 
status in a November 1998 statement.  See 38 C.F.R. § 20.204 
(1999).



FINDINGS OF FACT

1.  The veteran's service-connected bilateral sensorineural 
hearing loss results in an average 39 decibel loss with a 
speech recognition score of 92 percent in the right ear, and 
an average 38 decibel loss with a speech recognition score of 
92 percent, in the left ear.

2.  The veteran's service-connected peripheral neuropathy, 
right foot, is productive of symptomatology which, by 
analogy, is no more than that resulting from moderately 
severe incomplete paralysis; there is no marked muscular 
atrophy. 

3.  The veteran's service-connected peripheral neuropathy, 
left foot, is productive of symptomatology which, by analogy, 
is no more than that resulting from moderately severe 
incomplete paralysis; there is no marked muscular atrophy.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an increased 
(compensable) rating for bilateral sensorineural hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1999).

2.  The schedular criteria for entitlement to rating in 
excess of 40 percent peripheral neuropathy, right foot, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.124a, Diagnostic Code 8520 (1999).

3.  The schedular criteria for entitlement to rating in 
excess of 40 percent peripheral neuropathy, left foot, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.124a, Diagnostic Code 8520 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection, and, as such, his claims for the assignment of 
higher evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  After 
reviewing the file which includes service medical records and 
several VA examinations, the Board finds that the record as 
it stands is adequate to allow for equitable review of the 
veteran's appeal, and that no further action is necessary to 
meet the duty to assist the veteran.  38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Further, since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluations, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

A.  Bilateral Hearing Loss.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
(DC) 6100-6110.  The assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The veteran was granted service connection for bilateral 
sensorineural hearing loss in a September 1997 rating 
decision, based on service medical records and a June 1997 VA 
audiometric examination, and was assigned a noncompensable 
evaluation.

VA audiological examination in June 1997 showed an average 
pure tone threshold of 28 in the right ear with 96 percent 
speech discrimination with an average pure tone threshold of 
28 in the left era with 94 percent speech discrimination.

The veteran most recently underwent VA audiological 
examination for rating purposes in January 1999.  Pure tone 
threshold levels averaged 39 decibels for the right ear and 
38 decibels for his left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
92 percent in the left ear.  The examiner noted that the 
veteran suffered from moderate sensorineural hearing loss in 
the right ear and moderate to moderate-severe sensorineural 
hearing loss in the left ear.  The examiner also noted that 
word recognition was not within normal limits.

As the VA audiological testing reveals an average 39 decibel 
loss, coupled with a speech recognition score of 92 percent 
in the right ear, a numeric designation of I is warranted 
under 38 C.F.R. § 4.85, Table VI.  The average 38 decibel 
loss, coupled with a speech recognition score of 92 percent 
in the left ear, results in a numeric designation of I.  When 
these results are coupled using Table VII, the appropriate 
percentage evaluation is 0 percent, designated as Diagnostic 
Code 6100.  38 C.F.R. §§ 4.85, 4.87.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  Thus, the presently 
assigned 0 percent rating is compatible with the veteran's 
bilateral sensorineural hearing loss, and a preponderance of 
the evidence is against a higher evaluation for this 
disability at any time during the course of the appeal.  
Fenderson.

B.  Right Foot and Left Foot Peripheral Neuropathy.

The veteran has been assigned separate 40 percent ratings for 
the peripheral neuropathy of each foot by analogy to the 
rating criteria of Diagnostic Code 8520 for paralysis of the 
sciatic nerve.  Under this Code, a 40 percent rating is 
warranted for moderately severe incomplete paralysis; the 
next higher rating of 60 percent is for application for 
severe incomplete paralysis with marked muscular atrophy.  

The evidence clearly shows that the veteran suffers from 
peripheral neuropathy secondary to chemotherapy.  He has 
testified that the pain is on a 24 hour basis and that it 
measures 7 on a scale of 10 and then goes to 10.  He further 
stated that he is unable to stand for long periods or walk 
for long distances and that he also suffers numbness and 
cramping of the feet. 

On VA peripheral nerve examination in May 1997, strength was 
reported to be 5/5 throughout the extremities.  VA 
examination in September 1998 revealed no atrophy or 
weakness.  Sensation did reveal a markedly decreased 
vibratory sensation.  The veteran underwent another VA 
peripheral nerve examination in January 1999.  Examination of 
the extremities revealed no weakness or atrophy.  

While it is clear that the veteran's disabilities of the feet 
result in significant impairment, there is simply no evidence 
of marked muscular atrophy to allow for a higher rating for 
either foot under Diagnostic Code 8520.  The veteran's main 
complaints of pain, numbness and cramping have been 
recognized by rating the each foot as moderately severe by 
analogy to Code 8520.  The Board is unable to find that the 
impairment is severe with marked muscular atrophy so as to 
warrant higher ratings.  The veteran is still able to stand 
and walk to some degree, although clearly he is limited.  
Nevertheless, his abilities in this regard, while limited, do 
not demonstrate more than moderately severe impairment.  

In sum, the Board concludes that the current 40 percent 
rating assigned for each foot adequately reflects the current 
degree of impairment.  The veteran may always advance 
increased rating claims should the disabilities increase in 
severity in the future. 

Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to each issue, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence and the 
negative evidence to otherwise permit a favorable resolution 
of the present appeal.



ORDER

The appeal is denied as to all issues. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

